‘ internal_revenue_service number release date index number -------------------- -------------------------------- --------------------------------- ------------------------------------------------ -------------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc fip b02 plr-131977-17 date date legend taxpayer propco domestic trs partner opco country foreign trs manager a manager b state date date date --------------------------------- --------------------------- --------------------------------- --------------------------------------- ------------------------------------------ --------------------------------- ------------ ------------------------------ ---------------------------------------- --------------------------------------- -------------- ------------------- --------------------------- --------------------------- plr-131977-17 facility a a b c d e f g h i j k ---------------------------------- ---- ---- -- ---- ---- -- -- --- ----- ---- -------- dear ------------------ this is in reply to a letter dated date and supplemental correspondence requesting rulings on behalf of taxpayer taxpayer has requested rulings regarding i the definition of qualified_health_care_property under sec_856 of the internal_revenue_code code for purposes of the related-party rent exception of sec_856 ii whether the rents received by taxpayer qualify as rents_from_real_property for purposes of sec_856 iii whether pursuant to sec_856 certain income inclusions under subpart_f of the code are qualifying_income under sec_856 and iv whether certain foreign_currency_gain is excluded from income for purposes of sec_856 facts taxpayer was incorporated under the laws of state on date taxpayer intends to qualify and elect to be taxed as a real_estate_investment_trust reit under sec_856 through of the code beginning with its taxable_year ended date the facilities plr-131977-17 taxpayer’s primary business is the acquisition ownership and leasing of independent living il and assisted living al facilities taxpayer recently acquired fee ownership of a portfolio of a il facilities b in the u s and c in country and a leasehold interest in d il facilities e in the u s and f in country that are currently under construction or in the leasing stage subject_to taxpayer’s option to purchase these facilities taxpayer also acquired an al facility al facility located in country the il facilities with the exception of facility a il facilities and the al facility are intended to qualify as qualified health care properties within the meaning of sec_856 domestic holding structure taxpayer holds its u s facilities though propco a state limited_partnership that is treated as a partnership for u s federal_income_tax purposes propco in turn holds its interests in the u s facilities through subsidiary entities propco subs that are disregarded for u s federal_income_tax purposes taxpayer formed domestic trs a state limited_liability_company that will jointly elect with taxpayer to be treated as a taxable_reit_subsidiary trs effective date domestic trs and partner an entity unrelated to taxpayer or domestic trs within the meaning of sec_856 formed opco a state limited_liability_company that is taxed as a partnership for u s federal_income_tax purposes pursuant to the structure permitted by the housing and economic recovery act of pub_l_no 122_stat_2654 ridea each propco sub that holds a u s il facility leases the il facility to a subsidiary of opco each an opco sub that is disregarded as a separate_entity from opco for u s federal_income_tax purposes each opco sub has entered into a management_contract with manager a to operate its il facility taxpayer represents that manager a satisfies the requirements for an independent_contractor within the meaning of sec_856 taxpayer also represents that manager a currently operates g third-party owned facilities similar to the il facilities and a third-party owned al facility and that manager a currently seeks to manage additional facilities owned by unrelated parties foreign holding structure taxpayer holds each of its foreign il facilities and its al facility in country each a foreign il facility or foreign al facility and together the foreign facilities through a separate limited_partnership in country that is treated as a partnership for u s federal_income_tax purposes each a foreign propco each foreign propco is h percent owned by a different country gp trs of taxpayer each a foreign gp trs whose only asset is the h percent ownership in a foreign propco sections of the housing and economic recovery act incorporated significant portions of proposed_legislation introduced as the reit investment diversification and empowerment act of or ridea see h_r and s 100th cong 1st sess plr-131977-17 taxpayer holds the balance of each foreign propco through a qualified_reit_subsidiary qrs in country consistent with the structure permitted by ridea each foreign propco holding a foreign il facility leases its facility to foreign trs a trs of taxpayer located in country foreign trs has entered into a management_contract with manager b a subsidiary of manager a to manage and operate the foreign il facilities manager b is a disregarded_entity with respect to manager a for u s federal_income_tax purposes due to country licensing requirements the foreign propco holding the foreign al facility has leased the facility to a nominee corporation nominee corp trs which is wholly owned by foreign trs and is also a trs of taxpayer nominee corp trs holds the lease as bare trustee for the benefit of foreign trs nominee corp trs has also entered into a management_contract with manager b to operate the foreign al facility il facilities the il facilities are unlicensed senior residential facilities located in various geographic markets throughout the u s and country there are an average of i units per il facility at the u s il facilities the minimum age for entry is j the foreign il facilities do not have an express age limitation due to country age-discrimination laws but are marketed to seniors the average age of residents at all il facilities is approximately k years old the units are leased on a month-to-month basis for a fixed monthly fee the monthly fee includes the rental of a unit cable television all utilities other than phone service and access to all services and amenities described below the il facilities provide congregate dining for three meals per day most individual units have a sink and refrigerator but not a full kitchen however a few of the units do have a full kitchen dining meals are prepared by manager a employees menus are planned with a focus on nutrition reviewed and approved by a nutritionist and provide options tailored to meet common dietary restrictions fruit and snacks are provided hours a day the il facilities provide weekly housekeeping and linen service laundry machines for resident use at no additional cost and general maintenance service for all units the il facilities have architectural modifications designed for an aging population including bathroom grips wide hallways with handrails and places to stop and rest doors to the facilities are locked at night for security the il facilities provide social and recreational services designed to improve residents’ well-being social gatherings and outings and transportation services for shopping and medical appointments planned activities may include speakers plr-131977-17 regarding wellness and health issues common to seniors the il facilities have common areas activity rooms lounges exercise equipment and a hairdressing salon all il facilities are equipped with an emergency call system with pull-cords or call buttons that immediately alert on-call staff personal emergency pendants are available at most facilities for an additional_charge in the event of an emergency on- site staff will call facilitate the entry of the emergency medical team to the resident’s location and contact the resident’s family il facilities provide each resident with a file of life for important medical records and if residents want them do not resuscitate dnr forms to be kept in the unit for emergencies resident managers live at the il facilities at least one staff member is on-call hours a day resident managers interact with residents on a daily basis and informally observe resident behavior and well-being alerting emergency contacts or adult protective services when necessary resident managers will work with the resident and the resident’s family or adult protective services in the event they believe the resident requires a higher level of care than is available at the il facilities vaccinations are available at the facilities from a third party provider for an additional fee information about third party care providers are provided to residents upon request residents unable to come to the dining hall may have meals delivered for up to three days without incurring an additional fee a small number of il facilities have a small percentage of units that are cottages which are separate buildings having two to four units typically occupied by married couples the cottages are adjacent to the main il facilities and have full kitchens cottage residents have one meal per day included in their monthly fee and may add other meals for an additional fee cottage residents receive the same housekeeping and linen services as other residents and may participate in all facility activities and health and wellness services facility a facility a consists of multiple buildings each with townhome-type apartment units the lease_term is typically months facility a does not provide housekeeping or linen service each apartment unit has a full kitchen and an open layout facility a has a club house with a dining room but only provides daily continental breakfast and lunch available for an additional fee which only a minority of residents choose to purchase the dining room cannot accommodate all residents at the same time there is no emergency pull-cord call system within facility a each unit has its own separate exterior entrance and residents are responsible for locking their own units facility a provides many of the same amenities and activities that the il facilities provide such as a game room and transportation options taxpayer has formed a separate trs for the management and operation of facility a plr-131977-17 foreign activities foreign trs and nominee corp trs lease the foreign facilities from each foreign propco and in turn lease the individual units at the foreign facilities to residents for a flat fee on a long-term basis-typically month-to-month leases for use of the units and facilities and access to the care and services provided at those foreign facilities taxpayer represents that the rental income received from residents that is attributable to personal_property does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property under the leases taxpayer further represents that the rental income does not depend upon the income or profits of any person or subtenant additionally taxpayer represents that all services provided to tenants at the foreign facilities are customarily provided to residents at al facilities or il facilities as applicable in the geographic market in which the foreign facilities are respectively located taxpayer also represents that manager b is an independent_contractor within the meaning of sec_856 and that all services at the foreign facilities will be provided by manager b foreign trs the foreign gp trss and nominee corp trs will be controlled_foreign_corporations cfcs within the meaning of sec_957 with respect to which taxpayer will be a u s shareholder within the meaning of sec_951 taxpayer expects to report sec_951 inclusions attributable to one or more cfc's foreign_personal_holding_company_income fphci as defined in sec_954 these inclusions are attributable to rental income_interest dividends and gain from the sale of property that gives rise to dividend interest or rental income the sec_951 inclusions attributable to rental income result from foreign trs and nominee corp trs earning rental income from the aforementioned leasing of units to residents at the foreign facilities by virtue of its partnership with each foreign propco each foreign gp trs will also earn a share of sec_951 inclusions attributable to rent paid_by foreign trs in addition with regard to foreign trss that are cfcs taxpayer may be required by sec_951 to include in its gross_income amounts that arise in connection with the pledge of a foreign trs’s assets to secure a debt incurred by taxpayer or by propco or a propco sub to finance the acquisition of real_estate_assets that produce qualifying_income under sec_856 sec_956 inclusions taxpayer also expects to recognize foreign_currency gains with respect to distributions of previously_taxed_earnings_and_profits as described in sec_986 attributable to the sec_951 inclusions plr-131977-17 law analysis the facilities sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with the lease sec_1_856-4 provides that services furnished to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings that are of a similar class are customarily provided with the service sec_856 provides that rents_from_real_property do not include any amount received or accrued directly or indirectly with respect to any real or personal_property if the determination of such amount depends in whole or in part on the income or profits derived by any person from such property sec_856 excludes impermissible_tenant_service_income from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to include with respect to any real or personal_property any amount received or accrued directly or indirectly by a reit for services furnished or rendered by the reit to tenants of the property or for managing or operating such property sec_856 excludes from the definition of impermissible_tenant_service_income amounts received for services furnished or rendered or management or operating provided through an independent_contractor from whom the reit does not derive or receive any income or through a trs of the reit sec_856 defines an independent_contractor as any person who does not own directly or indirectly more than percent of the shares or certificates of beneficial_interest in the reit and if such person is a corporation not more than percent of the total combined voting power of whose stock or if such person is not a corporation not plr-131977-17 more than percent of the interest in whose assets or net profits is owned directly or indirectly by one or more persons owning percent or more of the shares or certificates of beneficial_interest in the trust sec_856 provides that rents_from_real_property do not include amounts received directly or indirectly from a corporation if the reit owns percent or more of the total combined voting power or percent or more of the total value of the shares of the corporation sec_856 provides that amounts paid to a reit by a trs shall not be excluded from rents_from_real_property by reason of sec_856 when a reit leases a qualified_lodging_facility or qualified_health_care_property to a trs and the facility or property is operated on behalf of the trs by a person who is an eligible_independent_contractor sec_856 provides that the term eligible_independent_contractor eik with respect to any qualified_lodging_facility or qualified_health_care_property as defined in sec_856 means any independent_contractor if at the time such contractor enters into a management agreement or other similar service_contract with the trs to operate such qualified_lodging_facility or qualified_health_care_property such contractor or any related_person is actively engaged in the trade_or_business of operating qualified lodging_facilities or qualified health care properties respectively for any person who is not a related_person with respect to the reit or the trs sec_856 defines qualified_health_care_property as any real_property that is a health_care_facility a health_care_facility is defined in sec_856 as a hospital nursing facility assisted living facility congregate care facility qualified_continuing_care_facility as defined in sec_7872 or other licensed facility which extends medical or nursing or ancillary services to patients and which was operated by a provider of such services that is eligible for participation in the medicare program under title xvii of the social_security act u s c a et seq with respect to such facility ruling_request whether each of the il facilities is a congregate care facility within the meaning of sec_856 and therefore constitutes a qualified_health_care_property within the meaning of sec_856 in the present case each il facility is located in one building or on the same campus and is operated as an integrated facility with an emphasis on health and wellness of seniors the average age of residents at all il facilities is k years old and each il facility either has a minimum age or is marketed to seniors residents receive regular linen and housekeeping services eat meals in a community dining hall that are planned for the dietary needs of seniors and are offered a variety of activities and events regarding health and wellness issues common to seniors the il facilities are equipped with wide hallways handrails bathroom grips and other architectural features plr-131977-17 useful to an aging resident population every unit is equipped with an emergency call system and emergency pendants are available for residents residents are provided a file of life containing important medical documents including dnr forms if applicable to post within their unit for use during emergencies twenty-four hour on-call staffing includes a resident manager that eats with interacts with and informally observes resident behavior the exterior doors to the building are locked at night for resident security based on the facts as represented we rule that each of the il facilities are congregate care facilities within the meaning of sec_856 and therefore each il facility constitutes a qualified_health_care_property within the meaning of sec_856 ruling_request whether facility a is a congregate care facility within the meaning of sec_856 and therefore constitutes a qualified_health_care_property within the meaning of sec_856 facility a is made up of multiple buildings with townhome apartment units the units have full kitchens and individual exterior doors that must be locked by the resident although facility a provides some of the same amenities as the il facilities it does not focus on the health and well-being of its residents and does not offer the emergency call systems a resident manager that interacts with and observes the residents or a meal plan with a congregate dining room that accommodates all residents although facility a is comprised of age-restricted multifamily residential housing buildings it does not provide for congregate living with a focus on the health and well- being of the residents accordingly based on the facts as represented we rule that facility a does not constitute a health_care_facility within the meaning of sec_856 and as a result facility a may be operated or managed by a trs of taxpayer ruling_request whether rental income received directly or indirectly by propco from the lease or sublease of an il facility to a disregarded subsidiary of opco or a partnership subsidiary of opco will qualify as rents_from_real_property for purposes of sec_856 taxpayer represents that manager a is an independent_contractor within the meaning of sec_856 taxpayer further represents that manager a manages a third-party owned al facility and g third-party owned facilities that are similar in all respects to the il facilities and is currently seeking to manage additional facilities owned by unrelated parties therefore manager a is actively engaged in the trade_or_business of operating qualified health care properties for persons unrelated to taxpayer or any trs of taxpayer and manager a qualifies as an eik within the meaning of plr-131977-17 sec_856 with respect to the il facilities it manages and operates for the opco subs the related-party rent exception of sec_856 is only available for amounts paid_by a trs to the reit and only when the facility is operated on behalf of a trs by an eik in this case the amounts are not paid_by a trs directly instead the amounts are paid_by opco and opco subs which each constitute a partnership that is owned by domestic trs and one unrelated party partner therefore the question here is whether the related-party rent exception can apply to amounts paid_by a partnership where the partners are a trs and only one other unrelated party under the facts as represented the amounts paid_by opco and opco subs may qualify as rents_from_real_property for purposes of sec_856 by analyzing the income attributable to the partnership_interest held by a trs separately from the income attributable to any remaining partnership_interest if domestic trs were the sole direct lessee of each il facility the related-party rent exception of sec_856 would apply to amounts received directly from domestic trs therefore in this case amounts attributable to the partnership_interest held by domestic trs satisfy the requirements of sec_856 so long as an eik continues to manage and operate the il facility rented by the partnership if partner which taxpayer represents is not related to taxpayer within the meaning of sec_856 were the sole direct lessee of each il facility the amounts would also qualify as rents_from_real_property without the need for any exception therefore in this case amounts attributable to the partnership_interest held by partner qualify as rents_from_real_property in conclusion rental income received directly or indirectly by propco from the lease of an il facility to a partnership between domestic trs and a single partner unrelated to taxpayer within the meaning of sec_856 shall not be excluded from rents_from_real_property by reason of sec_856 so long as the facility continues to be operated by an eik foreign activities sec_856 provides that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part whether any item_of_income or gain which i does not otherwise qualify under sec_856 or may be considered as not constituting gross_income for purposes of sec_856 or or ii otherwise constitutes gross_income not qualifying under sec_856 or may be considered as gross_income which qualifies under sec_856 or the legislative_history underlying the tax treatment of reits indicates that a central concern behind the gross_income restrictions is that a reit’s gross_income plr-131977-17 should largely be composed of passive_income for example h_r rep no 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business subpart_f inclusions sec_957 defines a cfc as a foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation’s taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total voting power of the foreign_corporation taxpayer represents that it is a united_states_shareholder within the meaning of sec_951 with respect to certain subsidiaries that are cfcs sec_951 generally provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during a taxable_year every person who is a united_states_shareholder of the corporation and who owns stock in the corporation on the last day of the taxable_year in which the corporation is a cfc shall include in income the shareholder’s pro_rata share of the cfc’s subpart_f_income for the taxable_year sec_952 defines subpart_f_income to include foreign_base_company_income as determined under sec_954 under sec_954 foreign_base_company_income includes fphci sec_954 generally defines fphci to include among other things dividends interest royalties rents and annuities sec_954 also includes gain from the sale_or_exchange of property which among other things gives rise to income described in sec_954 after application of paragraph a other than property which gives rise to income not treated as fphci by reason of sec_954 or i for the taxable_year sec_956 inclusions sec_951 provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during a taxable_year every person who is a united_states_shareholder of the corporation and who owns stock in the corporation on the last day of the taxable_year in which the corporation is a cfc shall include in gross_income the amount determined under sec_956 with respect to the shareholder for such year but only to the extent not excluded from gross_income under sec_959 sec_956 provides that in the case of a cfc the amount determined under sec_956 with respect to any united_states_shareholder for any taxable_year is the plr-131977-17 lesser_of - the excess if any of - a such shareholder’s pro_rata share of the average of the amounts of united_states_property held directly or indirectly by the cfc as of the close of each quarter of such taxable_year over b the amount of earnings_and_profits described in sec_959 with respect to such shareholder or such shareholder’s pro_rata share of the applicable_earnings of such cfc in general the amount taken into account in the preceding sentence under with respect to any property shall be its adjusted_basis as determined for purposes of computing earnings profits reduced by any liability to which the property is subject sec_956 provides that united_states_property includes an obligation of a united_states_person sec_956 states that a cfc shall under regulations prescribed by the secretary be considered as holding an obligation of a united_states_person if such cfc is a pledgor or guarantor of such obligation sec_1_956-2 provides that except as provided in sec_1_956-2 any obligation as defined in sec_1_956-2 of a united_states_person as defined in sec_957 with respect to which a cfc is a pledgor or guarantor shall be considered for purposes of sec_956 and sec_1_956-2 to be united_states_property held by such cfc sec_1_956-2 provides that if the assets of a cfc serve at any time even though indirectly as security for the performance of an obligation of a united_states_person then the cfc will be considered a pledgor or guarantor of that obligation foreign_currency_gain in general sec_959 provides that when a united_states_shareholder of a cfc includes in income a subpart_f inclusion the subsequent distribution to the shareholder of the previously_taxed_income attributable to the inclusion is not treated as a dividend for purposes of chapter of the code sec_986 provides that foreign_currency_gain_or_loss with respect to distributions of previously_taxed_earnings_and_profits as described in sec_959 attributable to movements in exchange rates between the times of the deemed and actual distribution shall be recognized and treated as ordinary_income or loss from the same source as the associated income inclusion sec_856 provides that passive_foreign_exchange_gain for any taxable_year shall not constitute gross_income for purposes of sec_856 sec_856 defines passive_foreign_exchange_gain as a real_estate_foreign_exchange_gain as defined in sec_856 b foreign_currency gains as defined in sec_988 which is not real_estate_foreign_exchange_gain and is attributable to i any item_of_income or gain described in sec_856 ii the acquisition or ownership of obligations other than foreign_currency gains attributable to any item_of_income or gain described in clause i or iii becoming or being the obligor under obligations other than foreign_currency_gain attributable to any item_of_income or plr-131977-17 gain described in clause i and c any other foreign_currency gains determined by the secretary ruling_request whether subpart_f inclusions and sec_956 inclusions of taxpayer with respect to the foreign trs nominee corp trs or a foreign gp trs may be treated as qualifying_income under sec_856 taxpayer represents that it is a united_states_shareholder within the meaning of sec_951 with respect to foreign trs the foreign gp trss and nominee corp trs all of which taxpayer represents are cfcs taxpayer’s cfcs earn subpart_f_income attributable to foreign_base_company_income that is fphci that consists of rental income_interest dividends and gain from the sale of property that gives rise to dividend interest or rental income taxpayer represents that the rental income received by the cfcs from the residents at the foreign facilities is for the month-to-month use of space at the foreign facilities is for a flat fee and is not based on the income or profits of any person taxpayer also represents that all services provided to residents of the foreign facilities are provided by manager b and are customarily provided to tenants of similar il or al facilities as applicable in the geographic regions in which the foreign facilities are respectively located taxpayer further represents that the rental income received from residents which is attributable to personal_property does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property under the leases taxpayer also represents that manager b is an independent_contractor as defined in sec_856 and is providing all services at the foreign facilities manager b a disregarded_entity with respect to manager a for federal_income_tax purposes is also an eik by virtue of its subsidiary relationship to manager a an eik therefore if the taxpayer were in the trs’s place and receiving the rental income from the foreign facility residents directly the rental income would not be impermissible tenant services income based upon the representations made by taxpayer the items of rental income underlying the subpart_f_income would be qualifying rents_from_real_property if taxpayer were earning the income directly rather than leasing the foreign facilities to its trss therefore the subpart_f_income attributable to qualifying rents_from_real_property dividends interest and gain from the sale or property that gives rise to dividend interest or qualifying rents_from_real_property subpart_f inclusions is passive_income and treating such income as qualifying_income for purposes of sec_856 does not interfere with or impede the policy objectives of congress in enacting the income test under sec_856 accordingly we rule that under sec_856 subpart_f inclusions of taxpayer with respect to foreign trs nominee corp trs or a foreign gp trs are considered as gross_income that qualifies for purposes of sec_856 plr-131977-17 taxpayer has represented that assets of one of its cfcs may be pledged as collateral for certain debt of taxpayer that was incurred to finance taxpayer’s acquisition of real_estate_assets this pledge may cause taxpayer to recognize sec_956 inclusions taxpayer represents that any sec_956 inclusions will occur as a result of debt of taxpayer that arises in connection with the acquisition improvement or development of interests in real_estate_assets that produce qualifying_income under sec_856 to the extent taxpayer recognizes sec_956 inclusions as a result of a cfc’s pledge of assets that secures debt of the taxpayer that is used to finance the acquisition improvement or development of real_property from which income is derived that qualifies under sec_856 treating such income as qualifying_income for purposes of sec_856 would not interfere with or impede the policy objectives of congress in enacting the income test under sec_856 accordingly we rule that under sec_856 taxpayer’s sec_956 inclusions are considered as gross_income that qualifies for purposes of sec_856 ruling_request whether foreign_currency gains under sec_986 with respect to the foreign trs nominee corp trs or a foreign gp trs are excluded from income for purposes of sec_856 while the sec_986 gains are not foreign_currency gains defined in sec_988 such sec_986 gains are attributable to the subpart_f inclusions items of income that we determine are qualifying_income for purposes of sec_856 this sec_986 gain is substantially_similar to passive_foreign_exchange_gain described in sec_856 that is excluded from gross_income for purposes of sec_856 therefore pursuant to sec_856 the sec_986 gains with respect to foreign trs nominee corp trs or a foreign gp trs are excluded from gross_income for purposes of sec_856 because these foreign_currency gains are considered passive_foreign_exchange_gain that is excluded from gross_income for purposes of sec_856 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent plr-131977-17 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely andrea m hoffenson andrea m hoffenson chief branch office of associate chief_counsel financial institutions products -
